Citation Nr: 1630924	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  13-35 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for pigment dispersion syndrome (PDS) of the eyes.


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel











INTRODUCTION

The Veteran served on active duty from November 1998 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In June 2015, the Board remanded this appeal for further evidentiary development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

PDS of the eyes is not shown to be causally or etiologically related to any disease, injury, or incident in service or to have been aggravated therein.


CONCLUSION OF LAW

The criteria for establishing service connection for PDS of the eyes have not been met. 38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015). Compliant notice was provided in June 2012.

The claim was remanded by the Board in June 2015.  Evidence suggests that the Veteran did not receive any post-remand notifications or a copy of the supplemental statement of the case, although the mail was sent to his last known address.  The correspondence was returned as undeliverable, with an advisement that the Veteran was no longer residing at the address he had provided to VA.  The record reflects that VA personnel attempted to obtain a current mailing address for the Veteran and to determine his location.  Unfortunately, such attempts were unsuccessful.  The Board notes, regretfully, the documentation that the Veteran is homeless.  Nonetheless, the Veteran has an affirmative duty to provide VA with a current mailing address, and despite his failure to do so, VA has made efforts to obtain this information from him.  Accordingly, the Board finds that no further attempts to reach the Veteran are warranted.  See Olson v. Principi, 3 Vet. App. 480 (1992) (holding that VA's "'duty to assist is not always a one-way street'; nor is it a blind alley," quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).

VA's duty to assist includes obtaining available treatment records and, where appropriate, providing the Veteran with a VA examination.  The Veteran's service treatment records and various private treatment records appear in the Veteran's electronic claims file.  There is no indication the Veteran has received VA treatment for his eye condition.  The Board acknowledges that the RO did not schedule the Veteran for the VA examination as directed by the Board in the June 2015 remand.  Correspondence in the record indicates that in October 2015, VA attempted to contact the Veteran to schedule him for the examination.  It was indicated that the Veteran's phone was disconnected and, despite numerous efforts, the Veteran could not be located.  As such, an examination was not scheduled.  As the Veteran did not provide VA with a current mailing address or phone number, and VA made numerous attempts to contact the Veteran and schedule him for an examination, the Board is satisfied that VA made reasonable efforts to provide the Veteran with a VA examination.

Based on the foregoing, the Board finds that VA has satisfied the duty to notify and assist the Veteran.  In the circumstances of this case, where VA is unable to contact the Veteran, additional efforts to assist or notify him would serve no useful purpose.  See Soyini v. Derwinki, 1 Vet. App. 540, 546 (1991).  Any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to consider the merits of his claim.

II.  Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
The Veteran contends that he had PDS of the eyes prior to entering service, which was aggravated during boot camp.  See June 2012 Letter.  

In a March 1998 enlistment report of medical examination, the Veteran had normal clinical evaluations of the eyes and ophthalmoscopic system.  In an associated report of medical history, the Veteran reported that he did not have nor ever had eye trouble. 

A service treatment record from November 1998 includes an emergency room nursing note.  At that time, the Veteran complained of a headache for three days.  The Veteran reported eye drainage. The nursing note also indicated that the Veteran was seen at sick call the previous morning for similar symptoms.  In the November 1998 emergency room treatment record, the examining physician indicated that the Veteran complained of redness and drainage to both eyes for the past two days.  The examining physician assessed conjunctivitis and headache.

Post-service, in a May 2012 consultation record from the Commonwealth of Pennsylvania Department of Corrections, the Veteran was diagnosed with pigment dispersion syndrome following complaint of eye pain and discharge.

In the June 2015 remand, the Board determined that a VA examination was necessary to decide the claim.  Specifically, an examination was needed to address questions related to whether the Veteran had eye conditions that were congenital or acquired, to classify certain disorders (if present) as defects or diseases, and to address onset and aggravation of present and past disorders.

As mentioned in the discussion above of VA's duties to assist the Veteran, VA attempted to schedule the Veteran for this examination, but after many efforts, could not locate him.  Pursuant to 38 C.F.R. § 3.655, when entitlement to a benefit cannot be established without a current VA examination and a veteran, without good cause, fails to report for such examination, action shall be taken in accordance with paragraph (b), which provides that when a claimant fails to report for an examination in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.

Currently, the evidence of record does not support a grant of service connection for PDS of the eyes because, although the Veteran has a current disability and there is evidence of treatment for conjunctivitis in service, competent evidence of a link or nexus between the Veteran's current disability and his active duty service is lacking.  As such, the criteria for establishing entitlement to service connection have not been met and the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for PDS of the eyes is denied.


____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


